DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dakin et al. (2015/0185246).

Regarding claim 13, Dakin et al. disclose: a modulated light generation unit (20, 40) (Fig. 1, [0026]); a transceiver unit (60) (Fig. 1, [0026]); and a control and processing unit (signal processor 90 and controller 100) (Fig. 1, [0028]).

Regarding claim 14, Dakin et al. disclose: wherein the modulated light generation unit further comprises a continuous wavelength diode laser (Fig. 1, [0032], [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kieu (2018/0216996) in view of Spariosu et al. (2008/0130702).

Regarding claim 1, Kieu discloses: a bidirectional mode-locked femtosecond laser (bidirectionally mode-locked ring fiber laser) (Fig. 3, [0005], [0017]); a fiber coupler (270 or 280) (Fig. 3, [0024]).
Kieu does not disclose: a high-speed rotation stage; wherein the high-speed rotation stage is coupled to a pump diode.
Spariosu disclose: a high-speed rotation stage (33) (Fig. 1, [0036]); wherein the high-speed rotation stage is coupled to a pump diode (13, 15, 17) (gain medium 37 on the rotation stage 33 is pumped by the output from pump diode (13, 15, 17) (Fig. 3, [0035], [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kieu by placing the bidirectionally mode-locked ring fiber laser on the high-speed rotation stage in order to improve cooling of the laser device.

Regarding claim 2, Kieu as modified disclose: wherein the bi-directional mode-locked femtosecond laser is placed on the high-speed rotation stage (see the rejection of claim 1).

Regarding claim 3, Kieu as modified disclose: wherein the bidirectional mode-locked femtosecond laser may generate two laser outputs (bidirectionally mode-locked ring fiber laser generates two optical frequency combs) (Kieu, Fig. 3, [0017]).

Regarding claim 4, Kieu as modified disclose: wherein the two laser outputs may be combined (two optical frequency combs are amplified in two separate optical amplifiers 210 and 215 and then combined for dual-comb spectroscopy on an absorbing sample) (Kieu, Fig. 3, [0017]).

Regarding claim 5, Kieu as modified disclose: wherein the two laser outputs may be combined using a standard fiber coupler (270 or 280) (Kieu, Fig. 3, [0024]).

Regarding claim 6, Kieu as modified disclose: wherein the two laser outputs may share a cavity (the single cavity ring fiber laser generates two optical frequency combs) (Kieu, Fig. 3, [0017]).

Regarding claim 7, Kieu as modified disclose: wherein the two laser outputs may be mutually coherent in the nature (bidirectional mode-locked laser fiber laser generates two femtosecond frequency combs so that they are mutually coherent) (Kieu, Fig. 3, [0005]).

Regarding claim 11, Kieu as modified do not disclose: wherein the high-speed rotation stage has a speed of 10,000 rpm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a dual-comb measuring system comprising a high-speed rotation stage rotating at a speed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the speed of rotation by routine experimentation.

Regarding claim 12, Kieu as modified do not disclose:  wherein the high-speed rotation stage has a speed of 50,000 rpm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a dual-comb measuring system comprising a high-speed rotation stage rotating at a speed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the speed of rotation by routine experimentation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kieu (2018/0216996) in view of Spariosu et al. (2008/0130702) and Ames (5,157,745).

Regarding claim 8, Kieu as modified do not disclose: wherein the high-speed rotation stage includes a fiber rotary joint.
Ames disclose: high-speed rotation stage includes a fiber rotary joint (col 6, lines 29-60, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kieu as modified with the teaching of Ames for the purpose of transmitting a signal from an input optical fiber array to an output optical fiber array, allowing for a large number of fibers, and providing multiple fiber performance with single-mode fibers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kieu (2018/0216996) in view of Spariosu et al. (2008/0130702) and Song et al. (2016/0116288).

Regarding claim 10, Kieu as modified do not disclose: where the measuring system utilizes Sagnac effect.
Song et al. disclose: measuring system utilizes Sagnac effect (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kieu as modified with the teaching of Song in order to obtain a system with high sensitivity.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. (2015/0185246).

Regarding claim 15, Dakin et al. do not disclose in figure 1: wherein the continuous wavelength diode laser is fed to an electro-optic amplitude modulator.
However, Dakin et al. disclose: transceiver comprising electro-optic modulator ([0083], [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dakin by adding an electro-optic modulator to the transceiver in order to steer a single beam and/or to change the shape or modal characteristics of a single beam.

Regarding claim 16, Dakin et al. do not disclose: wherein the transceiver unit further comprises a beam expander.
The examiner takes official notice that a transceiver unit comprising a beam expander was well known in the art before the time of filing.  For example, see Donnangelo et al. (2010/0080386) (Fig. 14, [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dakin by including a beam expander in the transceiver unit in order to increase the size of the laser beam.

Regarding claim 17, Dakin et al. do not disclose: wherein the transceiver unit further comprises a polarization beam splitter.
The examiner takes official notice that a transceiver unit comprising a polarization beam splitter was well known in the art before the time of filing.  For example, see Donnangelo et al. (2010/0080386) (Fig. 14, [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dakin by including a polarization beam splitter in the transceiver unit in order to split the laser beam into two paths.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. (2015/0185246) in view of Kafka et al. (6,373,565).

Regarding claim 18, Dakin et al. do not disclose: wherein the control and processing unit further comprises a 2D scanning unit.
Kafka et al. disclose: scanning unit comprising a rotating polygonal mirror or an electrically reciprocated mirror (galvanomirror) driven by a galvo drive (col 5, lines 49-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dakin by designing the control and processing unit with a 2D scanning unit in order to direct the laser beam onto a target.

Regarding claim 19, Dakin et al. do not disclose: wherein the 2D scanning unit further comprises a galvo mirror.
Kafka et al. disclose: scanning unit comprising a rotating polygonal mirror or an electrically reciprocated mirror (galvanomirror) driven by a galvo drive (col 5, lines 49-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dakin by designing the control and processing unit with a 2D scanning unit comprising a galvo mirror in order to direct the laser beam onto a target.

Regarding claim 20, Dakin et al. do not disclose: wherein the 2D scanning unit further comprises an octagon mirror.
Kafka et al. disclose: scanning unit comprising a rotating polygonal mirror or an electrically reciprocated mirror (galvanomirror) driven by a galvo drive (col 5, lines 49-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dakin by designing the control and processing unit with a 2D scanning unit comprising an octagon mirror in order to direct the laser beam onto a target.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the fiber rotary joint facilitates the decoupling of a pump fiber from a cavity rotation.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828